Title: To Thomas Jefferson from William Irvine, 18 July 1802
From: Irvine, William
To: Jefferson, Thomas


          
            Sir/
            U.S. Arsenal near Philadelphia18th July 1802
          
          When at Washington I took the liberty to recommend Robert Porter Esqr. of Philadelphia to your notice as one of the Commissioners of Bankruptcy for the District of Pennsylvania—Circumstances probably were not favorable at that time to his appointment—as there is now a vacancy by the death of John W. Vancleve, I again solicit your attention to the pretensions of Mr. Porter for that office, which I look upon equal, if not superior in many respects, to some of those who were lately appointed, if I did not I assure you I would not give you this trouble—
          Mr. Porter is a Lawyer in considerable repute, he was prevailed on by the Republicans of Philadelphia to suffer himself to be elected a Representative of the State Legislature, which as they sit at Lancaster must have been against his private interest—He & all his connexions, who are numerous & respectable, are warmly attached to the Republican interest—If you will be pleased to take the trouble of inquiring I flatter myself you will find I have not overrated his character or pretensions—
          With high respect I am Sir Your Most obedient Servant
          
            Wm. Irvine
          
        